UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4910


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DEMETRIUS HILL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00288-WO-1)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Leonard, LAW OFFICE OF JONATHAN LEONARD, Winston-Salem,
North Carolina, for Appellant.        Terry Michael Meinecke,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demetrius Hill pled guilty pursuant to a written plea

agreement to possession of a firearm by a convicted felon, in

violation   of    18    U.S.C.      §§   922(g)(1),        924(a)(2)    (2012).      The

district    court      sentenced     Hill       as   an    armed   career     criminal,

pursuant to 18 U.S.C. § 924(e) (2012), to 192 months in prison.

On appeal, counsel for Hill filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious      issues      for    appeal       but      questioning     whether    the

district    court      erred   in    sentencing        Hill   as   an    armed    career

criminal, because two of the predicate offenses should not have

been counted separately and none of the predicate felonies were

charged in the indictment or proven beyond a reasonable doubt.

Hill has not filed a pro se supplemental brief, despite notice

of his right to do so.          We affirm.

            At sentencing, Hill objected to his designation as an

armed career criminal based on the fact that he was convicted of

two of the predicate offenses, felony delivery of cocaine, on

the same day.          However, the crimes for which he was convicted

were   “committed       on     occasions        different      from     one   another,”

arising out of “separate and distinct criminal episode[s],” such

that the district court properly overruled the objection.                            18

U.S.C. § 924(e); United States v. Davis, 689 F.3d 349, 358–59

(4th Cir. 2012) (quoting United States v. Letterlough, 63 F.3d
2
332,    335    (4th    Cir.   1995)).         We    therefore    conclude       that    the

district court did not err in counting Hill’s prior felonies as

separate offenses under the Armed Career Criminal Act.

              Counsel also posits that Hill’s constitutional rights

were    violated      because     the    predicate        offenses     supporting       his

armed    career       criminal     designation          were   not    charged    in     the

indictment or found by a jury beyond a reasonable doubt.                               This

argument is foreclosed by circuit precedent.                         See United States

v. Thompson, 421 F.3d 278, 284 n.4 (4th Cir. 2005) (holding that

an indictment need not reference or list the prior convictions

used to enhance a sentence); United States v. Cheek, 415 F.3d
349, 352–54 (4th Cir. 2005) (holding that prior convictions used

as the basis for an armed career criminal sentence need not be

charged in the indictment or proven beyond a reasonable doubt);

see also Alleyne v. United States, 133 S. Ct. 2151, 2160 n.1

(2013) (recognizing the narrow exception for fact of a prior

conviction).          Accordingly, the district court did not err in

sentencing Hill as an armed career criminal.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                          This court

requires that counsel inform Hill, in writing, of the right to

petition      the   Supreme      Court   of       the   United   States   for    further

review.       If Hill requests that a petition be filed, but counsel

                                              3
believes that such a petition would be frivolous, then counsel

may     move    in      this     court   for    leave     to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Hill.            We dispense with oral argument because the

facts   and    legal     contentions     are   adequately      presented    in    the

materials      before    this    court   and   argument   would    not     aid    the

decisional process.


                                                                           AFFIRMED




                                          4